              Case 5:19-cv-01351 Document 1 Filed 11/18/19 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 ALEXANDER PORTILLO                                §
                                                   §
      Plaintiff,                                   §
                                                   §
 V.                                                §         CIVIL ACTION NO. 5:19-cv-1351
                                                   §           JURY TRIAL DEMANDED
 WARAICH TRUCKING, INC. AND                        §
 ALBERT VISIO                                      §
                                                   §
      Defendants.
                                                   §


                          DEFENDANT WARAICH TRUCKING, INC.’S
                                 NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441 and Federal Rule of Civil Procedure 81, Defendant

WARAICH TRUCKING, INC. (hereinafter, "WARAICH TRUCKING") hereby removes to this

Court, the state court action described in Paragraph 1 below. Pursuant to 28 U.S.C. §

1446(a), Defendant sets forth the following "short and plain statement of the grounds for

removal."

                                    A. THE REMOVED CASE

        1.         The removed case is a civil action filed with the 166th Judicial District Court

of Bexar County, Texas, on or about September 27, 2019, styled Alexander Portillo v.

Waraich Trucking, Inc. and Albert Visio; Cause No. 2019CI20478 (the "State Court Action").

The case arises from the alleged injuries sustained by Plaintiff from a motor vehicle

accident that occurred on or about August 10, 2018, in Bexar County, Texas.




NOTICE OF REMOVAL                                                                      1|P A G E
                Case 5:19-cv-01351 Document 1 Filed 11/18/19 Page 2 of 6



                       B. DOCUMENTS FROM REMOVED ACTION

        2.       Pursuant to Federal Rule of Civil Procedure 81 and 28 U.S.C. 1446(a),

Defendant attaches the following documents to this Notice of Removal as Exhibit "A":

        (i)      A list of all parties in the case, their party type and current status;

        (ii)     a civil cover sheet and certified copy of the state court docket sheet; a copy
                 of all pleadings that assert causes of action (e.g., complaints, amended
                 complaints, supplemental complaints, petitions, counter-claims, cross-
                 actions, third party actions, interventions, etc.); all answers to such
                 pleadings and a copy of all process and orders served upon the party
                 removing the case to this court, as required by 28 U.S.C. § 1446(a);

        (iii)    a complete list of attorneys involved in the action being removed, including
                 each attorney's bar number, address, telephone number and party or parties
                 represented by him/her;

        (iv)     A record of which parties have requested trial by jury; and

        (v)      The name and address of the court from which the case is being removed.

                                 C. REMOVAL PROCEDURE

        3.       Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State Court of which the district courts of the United States have original

jurisdiction may be removed to the district court of the United States for the district and

division embracing the place where the action is pending. 28 U.S.C. § 1441. The San

Antonio Division of the Western District Court of Texas is the United States district and

division embracing Bexar County, Texas, the county in which the State Court Action is

pending.




NOTICE OF REMOVAL                                                                      2|P A G E
                  Case 5:19-cv-01351 Document 1 Filed 11/18/19 Page 3 of 6



           4.       Waraich Trucking was served with this lawsuit on or about October 23,

2019. Therefore, this Notice of Removal is filed within the time limits specified in 28

U.S.C. § 1446(b).

           5.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings and

orders in the State Court Action as of the date of this pleading are attached hereto as

Exhibit "A" and incorporated herein for all purposes.

           6.       Waraich Trucking will promptly give all parties written notice of the filing

of this Notice of Removal and will promptly file a copy of this Notice of Removal with

the Clerk of the 166th Judicial District Court of Bexar County, Texas, where the action is

currently pending.

                                            D. VENUE IS PROPER

           7.       The United States District Court for the Western District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a) because

the 166th Judicial District Court of Bexar County, Texas, is located within the jurisdiction

of the United States District Court for the Western District of Texas, San Antonio Division.

                      E. COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

           8.       This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

           9.       As admitted in his Petition, Plaintiff is an individual who resides in Texas. 1




1   See Pl. Original Petition at ¶ II(2).


NOTICE OF REMOVAL                                                                       3|P A G E
                  Case 5:19-cv-01351 Document 1 Filed 11/18/19 Page 4 of 6



           10.      Defendant Waraich Trucking is a foreign corporation organized and

existing under the laws of the State of California. 2          Thus, pursuant to 28 U.S.C. §

1332(c)(1), Waraich Trucking is a not a citizen of the State of Texas.

           11.      Consent is not necessary because it is Waraich Trucking’s understanding

that no other Defendant has been served at this time.

           12.      Because Plaintiff is a resident of the State of Texas and Waraich Trucking is

not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332. Therefore, the

diversity of citizenship requirement is satisfied.

          F. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           13.      Plaintiff alleges in his Original Petition that he seeks damages in monetary

relief in excess of $1,000,000.00. 3

           19.      Therefore, based on all of the aforementioned facts, the State Court Action

may be removed to this Court by Waraich Trucking in accordance with the provisions of

28 U.S.C. § 1441(a) because: (i) this action is a civil action pending within the jurisdiction

of the United States District Court for the Western District of Texas; (ii) this action is

between citizens of different states; and (iii) the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                                    G. FILING OF REMOVAL PAPERS

           20.      Pursuant to 28 U.S.C. § 1446(d), Waraich Trucking is providing written

notice of the filing of this Notice of Removal to all counsel of record and is filing a copy



2   See also Pl. Original Petition at ¶ II(5).
3   Pl. Original Petition at ¶ VII(23).


NOTICE OF REMOVAL                                                                      4|P A G E
              Case 5:19-cv-01351 Document 1 Filed 11/18/19 Page 5 of 6



of this Notice with the Clerk of the 166th Judicial District Court of Bexar County, Texas,

in which this action was originally commenced.

                                  H. CONCLUSION

        21.     Defendant WARAICH TRUCKING hereby removes the above-captioned action

from the 166th Judicial District Court of Bexar County, Texas, and requests that further

proceedings be conducted in the United States District Court for the Western District of

Texas, San Antonio Division, as provided by law.


                                         Respectfully submitted,

                                         MAYER LLP

                                         4400 Post Oak Parkway, Suite 2850
                                         Houston, Texas 77027
                                         713.487.2000 / Fax 713.487.2019

                                         By:     /s/ John A. Coselli III
                                               Kevin P. Riley
                                                Attorney-in-Charge
                                                State Bar No. 16929100
                                                E-Mail: kriley@mayerllp.com
                                                John A. Coselli III
                                                State Bar No. 24100163
                                                E-Mail: jcoselli@mayerllp.com

                                         ATTORNEYS FOR DEFENDANT
                                         WARAICH TRUCKING, INC.




NOTICE OF REMOVAL                                                               5|P A G E
              Case 5:19-cv-01351 Document 1 Filed 11/18/19 Page 6 of 6



                              CERTIFICATE OF SERVICE

        This is to certify that on the 18th day of November 2019, a true and correct copy
of the foregoing has been forwarded to all counsel of record as follows:

       LAW OFFICES OF THOMAS J. HENRY           ☒E-FILE/E-SERVICE
              REGGIE BLAKELEY                   ☐ECM
               521 Starr Street                 ☐HAND DELIVERY
            Corpus Christi, Texas               ☐FACSIMILE
            Phone: 361-985-0600                 ☐OVERNIGHT MAIL
              Fax: 361-985-0601
                                                ☐REGULAR, FIRST CLASS MAIL
           rblakeley-svc@tjhlaw.com
                                                ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
            ATTORNEY FOR PLAINTIFF

                                            /s/ John A. Coselli III
                                          John A. Coselli III




NOTICE OF REMOVAL                                                                6|P A G E
